In a matrimonial action, plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Westchester County, dated February 29, 1980, as granted defendant’s motion, inter alia, for entry of a money judgment for arrears of temporary alimony and child support and for a counsel fee. Order reversed insofar as appealed from, without costs or disbursements, and matter remitted to Special Term for redetermination in *914accordance herewith. Although we do not indorse the concept of “self-help” by those who take it upon themselves to defy judicial directives without applying for relief, the confused posture of the current record militates in favor of a single coherent determination of all issues by the Trial Justice who is conducting the current plenary trial of this action. Therefore, we refer the matter of the money judgment on arrears and the counsel fee to him for redetermination in light of the evidence adduced by the parties both in court and on the motion papers. We have not passed on the merits of the determination appealed from. Hopkins, J.P., Titone, Lazer and Cohalan, JJ., concur.